International Commercial Television Inc. (A United States publicly traded company) Corporate Headquarters: 299 Madison Avenue N. Suite C Bainbridge Island, Washington Phone: 207-780-8203 Fax: 206-780-8302 Operations Office: 487 Devon Park Drive Suite 212 Wayne, Pennsylvania Phone:484-598-2300 Fax:484-598-2301 March 9, 2010 Adam Phippen Division of Corporate Finance United States Securities and Exchange Commission Washington, DC 20549 Re: International Commercial Television, Inc. (the “Company”) Item 4.02 Form 8-K filed February 26, 2010 File No. 0-49638 Dear Mr. Phippen: In response to your comment letter dated March 1, 2010, we have amended our Form 8-K in response to your comment by disclosing that on February 26, 2010, the Company’s Board of Directors concluded that our previously filed financial statements for 2007 should no longer be relied upon, and noting that the reasons for such non-reliance have been discussed with the Company’s independent auditors. We also acknowledge our understanding that: - the Company is responsible for the adequacy and accuracy of the disclosure in our filings; - Commission staff comments, or changes to disclosure in response to staff comments, do not foreclose the Commission from taking any action with respect to the filing; and - The Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, /s/Kelvin Claney Chief Executive Officer
